Title: To Benjamin Franklin from Thomas Cushing, 21 December 1773
From: Cushing, Thomas
To: Franklin, Benjamin


Sir
Boston Decr. 21. 1773
Since the Above the Teas are all destroyed but as the Vessell is just upon sailing must refer for particulars to Dr. Williamson the Bearer of this whom I recommend to your Notice and to whom I must also refer you for a particular Account of the transactions here and the other Colonies relative to this affair. I am with great respect your most humble servant
Thomas Cushing
Benjamin Franklin Esqr
